                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MARY DUNBAR,
                                             Case No. 2:19-cv-13637-PDB-DRG
            Plaintiff,
v.                                               Hon. Paul D. Borman
                                                 Magistrate David R. Grand
PROSPECT AIRPORT SERVICES, INC.,
and SPIRIT AIRLINES, a Delaware corporation,

            Defendants.



                          INDEX OF EXHIBITS TO

         DEFENDANT PROSPECT AIRPORT SERVICES, INC.’S
                    MOTION TO DISMISS


Ex A - Complaint

Ex. B – Contract of Carriage

Ex. C – Group Exhibit of Unpublished Authority
